IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                            No. 70180
                  OF STACY LYNN LUEDTKE, BAR NO.
                  11639.                                                         FILED
                                                                                 MAY 09 2016
                                                                              CL • t•
                                                                             BY Mg
                                                                                         A   .   1     Cor:T
                                                                                                     4MAN
                                                                                                       A_A




                            ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and
                  attorney Stacy Lynn Luedtke for her resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Luedtke; and that she is
                  current on all membership fee payments and other financial commitments
                  relating to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation.      See SCR 98(5)(a)(2). Luedtke acknowledges that her
                  resignation is irrevocable and that the state bar retains continuing
                  jurisdiction• with respect to matters involving a past member's conduct
                  prior to resignation. See SCR 98(5)(c)-(d). Finally, Luedtke has submitted
                  an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA


(0) 1947A 4fe94                                                                         kp - 1(-
                               The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney Stacy Lynn Luedtke's resignation. SCR
                   98(5)(a)(2). The petition is hereby granted.
                               It is so ORDERED.


                                                                                           C.J.
                                                             Parraguirre


                                                                                            J.
                                                             Hardesty


                                                                           Rd
                                                             Douglas


                                                                                             J.



                                                                                             J.
                                                             Saitta


                                                                                             J.



                                                                                       ,     J.
                                                             Pickering



                   cc: Stacy L. Luedtke
                         C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A afier,